Citation Nr: 0011347	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  99-00 243 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia and 
post traumatic stress disorder.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from of August and September 1998 decision 
letters issued by the Department of Veterans Affairs (VA), 
Regional Office (RO) in San Diego, California, which denied 
basic eligibility to VA pension benefits, and which 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder.  A timely 
administrative appeal has been perfected with respect to both 
issue.

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder will be 
addressed in the REMAND that follows the decision.


FINDING OF FACT

The appellant's DD Form 214, Report of Separation from Active 
Duty, reflects that he served on active duty during peacetime 
service from July 3, 1978 to May 24, 1979.


CONCLUSION OF LAW

The appellant does not have basic eligibility for VA 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 501, 
7104(c), 1502, 5121 (West 1991); 38 C.F.R. §§ 3.2, 3.3, 
3.203, 19.5 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that a determination as to whether the 
appellant has submitted a well-grounded claim does not need 
to be addressed.  The concept of a well-grounded claim 
applies to the character of the evidence presented by the 
appellant.  For the purposes of this aspect of the appeal, as 
there is no dispute as to the evidence, but only to the law 
and its meaning, the concept of a well-grounded is not 
applicable.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(per curiam); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Nonservice-connected disability pension may only be awarded 
to a veteran of a period of war who has qualifying service 
and is permanently and totally disabled.  See 38 U.S.C.A. §§ 
1502, 1521 (West 1991).  A veteran meets the service 
requirement if he or she served in the "active military, 
naval, or air service" during the following time periods: 
(1) for 90 days or more during a period of war; (2) during a 
period of war and was discharged or released from such 
service for a service-connected disability; (3) for a period 
of ninety consecutive days or more and such period began or 
ended during a period of war; or (4) for an aggregate of 
ninety days or more in two or more separate periods of 
service during more than one period of war.  38 U.S.C.A. § 
1521(a), (j) (West 1991); 38 C.F.R. § 3.3(a)(3) (1999).

To make its intent clear, Congress has also provided a 
definition of "period of war." For VA pension benefit 
purposes, the term "period of war" means the Mexican border 
period, World War I, World War II, the Korean conflict, the 
Vietnam era, the Persian Gulf War, and the period beginning 
on the date of any future declaration of war by the Congress 
and ending on the date prescribed by Presidential 
proclamation or concurrent resolution of the Congress.  See 
38 U.S.C.A. 1501(4) (West 1991).  The Vietnam era has been 
determined to comprise the period beginning on August 5, 
1964, and extending through May 7, 1975, inclusive.  38 
C.F.R. § 3.2(f) (1999).  The Board notes that the beginning 
date of the Vietnam era was amended for some purposes in 
January 1997.  However, the amendment has no effect on this 
appeal.  See Pub. L. No. 104-275, 110 Stat. 3322 (1996).

The appellant does not satisfy (1), (2), (3), or (4) above, 
because he did not serve during a period of war.  In this 
case, the appellant served on active duty from July 3, 1978 
to May 24, 1979.  The recognized periods of war, found at 
38 C.F.R. § 3.2, do not include the appellant's period of 
service as a period of war.  In this regard, the Board 
stresses that a service department determination as to an 
individual's service is binding on the VA, unless a 
reasonable basis exists for questioning it.  See Manibog v. 
Brown, 8 Vet. App. 465, 468 (1996); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  Here, the appellant has presented no 
evidence to cast doubt on the service department's 
determination, as provided in the appellant's DD Form 214.

As a consequence, basic eligibility for nonservice-connected 
pension benefits is precluded by law.  38 U.S.C.A. § 1521(a), 
(j); 38 C.F.R. § 3.3(a)(3).  Accordingly, the Board finds 
that there is no legal basis on which the appellant's claim 
can be based.  As the law and not the evidence is dispositive 
in this case, the appeal is denied due to absence of legal 
merit.  See Cacalda, Luallen, and Sabonis, all supra.  The 
Board is bound by the law, and so is without recourse but to 
deny the appellant's claim for VA nonservice-connected 
pension benefits.  See 38 U.S.C.A. §§ 501, 7104(c); 38 C.F.R. 
§ 19.5 (1999).


ORDER

Basic eligibility for VA nonservice-connected pension benefit 
is denied.


REMAND

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face on the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 
7104(a) (West 1991); 38 C.F.R. §§ 20.1000, 20.1100(a) (1999).  
As no order for reconsideration has been issued in the 
instant case, the Board's December 1983 decision denying 
service connection for a psychiatric disorder is final as 
outlined in 38 U.S.C.A. § 7104(a)-(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1999).  Consequently, the evidence that must be 
considered for purposes of determining whether there is a 
basis for reopening the claim for new and material evidence 
is that evidence added to the record since the Board decision 
in December 1983, the last dispositions in which the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  Additionally, the Board notes 
that the RO entered (an unappealed) rating decision of May 
1996, which denied the appellant's previous request to reopen 
his claim for a psychiatric disorder.  However, for purposes 
of due process consideration as discussed below, the Board 
does not construe this rating action as the last final 
disposition on that issue in question.

In statements received by the RO in April 1996, and 
subsequently in 1998 and 1999, the appellant indicated that 
he has received treatment for his psychiatric disorder 
(diagnosed as schizophrenia) at the Dessert Hospital in Palm 
Springs, California, and that he is currently receiving 
benefits from the Social Security Administration.  
Additionally, during the hearing before the undersigned 
member of the Board in February 2000, the veteran further 
indicated that he has received treatment for his psychiatric 
disability at the Harborview Hospital in the State of 
Washington, and at the Indio Hospital and Riverside Hospital 
in the State of California.  While the record reflects that 
the RO has associated with the claims file a report of 
January 1982 from the Harborview Hospital, the information of 
record, however, does not indicate if the RO has ever made an 
additional request from that same facility for records dating 
from 1982 to 1984.  Moreover, a review of the appellant's 
claims folder does not indicate that the treatment records 
from any of the other health care providers mentioned above, 
or those relied upon in formulating the decision by the 
Social Security Administration, have been obtain and 
associated with the claims folder.

Inasmuch as the veteran's statements and hearing testimony 
have put the VA on notice of the existence of additional 
medical data that may be relevant to his appeal, these 
records should be obtained prior to the Board's appellate 
review in this case.  See Mursincsak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992) (where the Board is on notice of the 
possible existence and relevance of certain evidence, remand 
to obtain that evidence is required).

In any event, the Board further notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there is some duty to assist a veteran in the completion of 
his (or her) application for benefits under 38 U.S.C.A. 
§ 5103(a), depending on the particular facts in each case.  
See Graves v. Brown, 8 Vet. App. 522, 524-25 (1996) (finding 
a section 5103(a) duty in case where appellant had failed to 
present new and material evidence to reopen).  In this case, 
the appellant is hereby notified that preliminary review 
indicates that the evidence necessary to complete his 
application to reopen the claim for service connection for a 
psychiatric disorder is evidence that was not previously 
submitted to agency decision makers, which bears directly and 
substantially upon following matters:  (1) whether the 
appellant has a current psychiatric disability, and (2) 
whether that disability had its onset during service, or was 
manifested during the first post-service year.  38 C.F.R. 
§ 3.156(a) (1999).  This evidence can be neither cumulative 
or redundant of other evidence previously obtained.  Also, 
the evidence must be significant enough that when it is 
considered by itself or in connection with the other evidence 
previously procured, that it must be considered in order to 
fairly decide the claim.  Id.

Once the development below is completed, the record must 
again be reviewed to determine whether the appellant has 
ultimately submitted new and material evidence sufficient to 
reopen his claim.  Accordingly, the appellant is advised 
that, unless the development directed herein coincidentally 
provides evidence sufficient to reopen his claim, he remains 
under the obligation to provide such evidence.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's request to reopen his claim, the case 
is REMANDED to the RO for the following action:

1.  The RO should contact the 
veteran and request that he identify 
all sources of medical treatment 
received for psychiatric disorder to 
specifically include (the full 
addresses of the Riverside General 
and Indio Hospitals in the State of 
California); the Haborview Hospital 
in Seattle, Washington; and the 
Dessert Hospital in Palm Spring, 
California; and that he furnish 
signed authorizations for release to 
the VA of private medical records in 
connection with each of non-VA 
medical source he identifies.

The RO is specifically requested to 
attempt to obtain any records 
pertaining to medical treatment 
provided by the Harborview Hospital 
(in Seattle, Washington) dating from 
1982 to 1984; the Dessert Hospital 
(in Palm Spring, California) dating 
from 1985 to 1990; the Indio 
Hospital (in the State of 
California) dating from 1986 to the 
present date; and by the Riverside 
Hospital (in the State of 
California) dating from 1985 to 
1991).

Copies of medical/ treatment records 
from all sources identified, and not 
currently of record, should be then 
be requested and associated with the 
claims folder.  If the search for 
any of the records identified has a 
negative result, documentation from 
that health care provider, to that 
effect, should be placed in the 
claims folder.

2.  The RO should obtain from the 
Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical 
records relied upon concerning that 
claim.

3.  After completion of the above 
noted development, the veteran 
should be given a full opportunity 
to supplement the record, if 
desired.  The RO should then 
determine whether, since the 
December 1983 BVA decision, new and 
material evidence has been submitted 
to reopen the claim of entitlement 
to service connection for 
psychiatric disorder, to include 
schizophrenia and post traumatic 
stress disorder, in light of the 
relevant decisions, including 
Winters v. West, 12 Vet. App. 203 
(1999) and Elkins v.West, 12 Vet. 
App. 209 (1999).

If the determination remains unfavorable to the veteran, he 
and his representative should be furnished with a 
Supplemental Statement of the Case and given an opportunity 
to respond thereto.  The case should then be returned to 
Board for further appellate review on the issue currently in 
appellate status.  The purpose of this REMAND is to obtain 
additional information and to accord due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

